--------------------------------------------------------------------------------

 


Exhibit 10.1


FORM OF AMENDMENT NO 1. TO
CONVERTIBLE PROMISSORY NOTE


AMENDMENT NO. 1 TO CONVERTIBLE PROMISSORY NOTE (this “Amendment”), dated as of
________________, by and among Verilink Corporation, a Delaware corporation,
with headquarters located at 11551 E. Arapahoe Rd., Suite 150, Centennial,
Colorado 80112 (the “Company”) and ______________ (the “Holder”).


RECITALS:
 
A.    The Company has issued to the Holder that certain Convertible Promissory
Note dated February 5, 2004 in the original principal amount of $___________
(the “Note”) of which $__________ in principal amount remains outstanding,
together with unpaid interest on such outstanding balance accruing since
November 15, 2005.


B.    The Company and the Holder desire to enter into this Amendment pursuant to
which the Note shall be amended to revise certain terms set forth therein.


C.    Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings ascribed to them in the Note.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investors hereby agree as
follows:


1.    AMENDMENT TO CONVERTIBLE PROMISSORY NOTE.


(a)    Effective as of February 5, 2006, the annual rate of interest referenced
in the first paragraph of the Note is hereby amended to read “ten percent (10%)”
rather than the “seven percent (7%)” as currently set forth in such paragraph.


(b)    Section 3 of the Convertible Promissory Note is hereby amended and
restated to read in its entirety as follows:


“Maker shall pay all accrued and unpaid interest under this Note on each May 15,
August 15, November 15 and February 15 until the Principal Commencement Date.
Beginning with the Principal Commencement Date and for so long as the
indebtedness evidenced by this Note shall remain outstanding, Maker shall pay,
on the fifteenth day of each month monthly installment payments in the amount of
1/12th of the outstanding principal amount as of the Principal Commencement Date
plus accrued and unpaid interest to such installment payment date. For purposes
of this Note, “Principal Commencement Date” shall mean the fifteenth day of the
month following the date on which the Maker’s Senior Subordinated Convertible
Notes are paid, converted, or redeemed in full and are no longer outstanding. To
the extent not previously paid or converted as provided herein, the principal
under this Note shall be due and payable on the earlier of (i) the date that is
the first anniversary of the Principal Commencement


--------------------------------------------------------------------------------



Date and (ii) February 6, 2009 (the earlier of such dates being referred to as
the “Maturity Date”). Principal and interest shall be payable to Holder when due
in lawful money of the United States of America in immediately available funds
at such place as Holder may from time to time notify the Maker in writing. The
Maker may prepay this Note, in whole or in part, at any time, by giving Holder
thirty (30) days’ written notice of its election to so prepay. After notice of
such prepayment has been given to Holder, but prior to actual prepayment by
Maker, Holder shall continue to have the conversion privilege set forth in
Section 5 hereof.”


(c)    Section 7 of the Convertible Promissory Note is hereby amended by adding
a new sub-section 7(b) as follows:


“(b) Without the consent of the Holder and so long as the Indebtedness
represented by this Note remains outstanding, Maker shall not incur any
indebtedness ranking senior in right of payment to or on parity with this Note,
other than (i) Maker’s obligations with respect to its 7% Senior Secured
Convertible Notes and associated warrants and related transaction documents (the
“Senior Notes”), including any amendments, restructurings, refinancings or other
modifications thereof, provided, however, that with regard to any such
amendments, restructurings, refinancings or modifications, the average life to
maturity of such new Indebtedness is less than or equal to that of the Senior
Notes, and the principal amount of such new Indebtedness is less than or equal
to the principal amount plus accrued and unpaid interest and other charges
outstanding under the Senior Notes, at the time of such amendment, restructuring
refinancing or modification,  (ii) other Indebtedness as of the date hereof,
including any modifications, extensions, amendments or renewals thereof and
(iii) Indebtedness incurred in the ordinary course of business, including but
not limited to purchase money indebtedness and capital lease obligations
incurred to acquire property in the ordinary course of business. For purposes of
this Note, “Indebtedness” shall mean indebtedness for borrowed money.”


(d)    Section 7 of the Convertible Promissory Note is hereby amended by adding
a new sub-section 7(c) as follows:


“(c) Without the consent of the Holder and so long as the indebtedness
represented by this Note remains outstanding, Maker shall not create or incur or
assume any consensual liens upon any of its property or assets that secure
indebtedness, other than (i) liens securing indebtedness or obligations
permitted under Section 7(b), including any new Indebtedness permitted under
subsection (i) thereof; (ii) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings: (a) liens for
taxes, assessments or charges due and payable and subject to interest or
penalty; (b) liens upon, and defects of title to, real or personal property,
including any attachment of personal or real property or other legal process
prior to adjudication of a dispute on the merits; (c) liens of mechanics,
materialmen, warehousemen, carriers, or other like liens; and (d) adverse
judgments on appeal; (iii) pledges or deposits made in the ordinary course of
business, including but not limited to purchase money security interests granted
in the ordinary course of business; and (iv) easements arising by reason of
zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
encumbrances on the use of real property which do not materially detract from
the value of such real property or interfere with the ordinary conduct of the
business conducted and proposed to be conducted at such real property.”



2

--------------------------------------------------------------------------------





2.    DISCLOSURE OF AMENDMENT.


The Company shall promptly file a Current Report on Form 8-K describing the
terms of this Amendment and attaching a copy of the form of this Amendment.


3.    REPRESENTATIONS AND WARRANTIES OF MAKER.


(a)    Authority. This Amendment constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company has the requisite corporate power, and authority to
execute and deliver this Amendment and to perform its obligations under the Note
as amended by this Amendment.


(b)    No Default. The execution and delivery of this Amendment by the Company
will not give any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or governmental body (a “Person”) the right to prevent, delay, or otherwise
interfere with any of the obligations of the Company under the Note as amended
by this Amendment or:


(i)          contravene, conflict with, or result in a violation of (A) any
provision of the Certificate of Incorporation or Bylaws of the Company, or (B)
any resolution adopted by the board of directors or the stockholders of the
Company;


(ii)         contravene, conflict with, or result in a violation of, or give any
Person the right to challenge this Amendment or to exercise any remedy or obtain
any relief under, any legal requirement or any order to which the Company, or
any of the assets owned or used by the Company, may be subject;


(iii)        contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any agreement, contract, debt, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding to which the Company is a party or by which the Company or any
of its properties may be bound.


(c)    Third Party Consents. Except for such Consents (as defined below) as have
been obtained by the Company in writing and delivered in writing to Holder, the
Company is not and will not be required to obtain any approval, consent,
ratification, waiver, or other authorization (“Consent”) from any Person,
including, but not limited to, any lender, creditor or shareholder of the
Company in connection with the execution and delivery of this Amendment or the
performance of the obligations of the Company under the Note as amended by this
Amendment.

3

--------------------------------------------------------------------------------





4.    MISCELLANEOUS.


(a)    Counterparts. This Amendment maybe executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


(b)    Headings. The headings of this Amendment are for convenience of reference
and shall not form part of, or affect the interpretation of, this Amendment.


(c)    Severability. If any provision of this Amendment shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Amendment in that
jurisdiction or the validity or enforceability of any provision of this
Amendment in any other jurisdiction.


(d)    No Third Party Beneficiaries. This Amendment is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


(e)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.


(f)    No Strict Construction. The language used in this Amendment will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


(g)    Reaffirmation. The Company hereby confirms and agrees that the Note is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects as amended by this Amendment.




[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Holder have caused this Amendment to be duly
executed as of the date first written above.
 

 

 
COMPANY:


VERILINK CORPORATION,
a Delaware corporation




By:  ________________________
Name:
Title:






HOLDER:


_____________________________
 
 
By:  __________________________   
Name:
Title:




 
 
 
 
 
5